Title: To George Washington from Ebenezer Hazard, 7 November 1796
From: Hazard, Ebenezer
To: Washington, George


                        
                            Sir, 
                            Novr 7. 1796.
                        
                        On Saturday Evening I received a Package from London, containing among other
                            Things some Pictures of our Friend Doctor Gordon, and the Correspondence between Messrs
                            Wyvill and Pitt, one of each of which the Dr directs me to hand to your Excellency. I have
                            the Honor to send them herewith, and remain, Your Excellency’s Most obedient & very
                            hume Servt
                        
                            Eben. Hazard
                            
                        
                    